Citation Nr: 0728491	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  96-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder as 
a residual of mustard gas exposure.  

2.  Entitlement to service connection for a respiratory 
disorder as a residual of mustard gas exposure.  

3.  Entitlement to service connection for an eye disorder as 
a residual of mustard gas exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.  
    
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and September 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Des Moines, Iowa, and Los Angeles, 
California.  The veteran subsequently moved and jurisdiction 
of his claim was transferred to the RO in Nashville, 
Tennessee.  This case has been advanced on the Board's 
docket.  See 38 C.F.R. § 20.900(c) (2006).   

In March 2000, the veteran testified before a Veterans Law 
Judge (VLJ) who is no longer employed by the Board.   By way 
of additional correspondence, the veteran was offered an 
opportunity to have another Board hearing before a different 
Judge.  However, in August 2006, the veteran indicated that 
he did not want another hearing with a different VLJ.  See 38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2006).  
Therefore, the Board will proceed to evaluate the appeal.    

Additionally, in June 2006 correspondence, the veteran 
revoked his representation by a private attorney.  See 38 
C.F.R. §§ 20.603, 20.607 (2006).  Currently, the veteran is 
not represented by any organization at this time.  

The Board issued a decision in April 2000 in this case in 
which it denied service connection for all three issues 
currently on appeal.  The veteran, through his attorney at 
that time, appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, in a July 2002 Order, the Court vacated 
the April 2000 Board decision and remanded the case for 
additional development, to include the Board's consideration 
of the skin condition claim in the context of whether there 
is new and material evidence to reopen. 

Upon return from the Court, in July 2003, the Board remanded 
all three issues on appeal to the RO for additional 
development, in compliance with the Court's July 2002 Order.  
The case has now been returned to the Board and is again 
ready for appellate review. 
FINDINGS OF FACT

1.  The RO denied service connection for skin cancer in a 
September 1994 rating decision, which was confirmed by the 
January 1997 decision of the Board; the veteran did not 
appeal the Board decision.

2.  Evidence received since the January 1997 Board decision 
is new, bears directly and substantially upon the matter and 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
skin disorder claim.

3.  The evidence of record does not establish that the 
veteran experienced full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active duty service.

4.  There is no evidence of eye, respiratory, or skin 
disorders in service or for many years thereafter, and no 
competent evidence of a nexus (no link) between the veteran's 
current eye, respiratory, and skin disorders and any mustard 
gas exposure during his period of active service.  

5.  Current refractive error is not a disease or injury under 
the meaning of applicable law and regulation for VA purposes.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision is final with respect to 
the skin disorder issue.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.160(d) (2006); 38 C.F.R. §§ 20.200, 20.302, 
20.1104 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a skin disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001).

3.  Service connection for a skin disorder as a residual of 
mustard gas exposure is not established.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a), 3.316 (2006).  

4.  Service connection for a respiratory disorder as a 
residual of mustard gas exposure is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2006).
  
5.  Service connection for an eye disorder as a residual of 
mustard gas exposure is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316, 4.9 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

With respect to the skin disorder issue on appeal, the RO 
originally denied service connection for skin cancer as a 
residual of mustard gas exposure in a September 1994 rating 
decision.  In January 1997, the Board confirmed this denial.  
Therefore, the Board's January 1997 decision, which subsumes 
the prior RO decision, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2006).

The Board notes that although the RO did not consider new and 
material evidence in the September 1999 rating decision on 
appeal, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Further, the Court specifically instructed the Board in its 
July 2002 Order and accompanying Joint Motion to consider 
whether there is new and material evidence to reopen the skin 
disorder claim.  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen the claim before proceeding to the merits 
on appeal.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant. 

The veteran's claim to reopen service connection for a skin 
disorder was received prior to August 29, 2001.  See 66 Fed. 
Reg. at 45,620.  Consequently, the previous regulation is for 
application.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to the previous VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Board denied service connection for skin cancer as a 
residual of mustard gas exposure in its previous January 1997 
decision.  The main basis of the prior final denial was that 
at that time there was no medical evidence in the claims 
folder of squamous cell carcinoma of the skin for purposes of 
entitlement to presumptive service connection due to mustard 
gas exposure.  

Upon review of the evidence received subsequent to the 
January 1997 decision, private High Desert Dermatology 
treatment records dated June 1994, February 1995, and April 
1998 indicate that the veteran was treated for squamous cell 
carcinoma on the right scalp, left elbow, and neck.  These 
private records, which reveal a skin disorder that is subject 
to the mustard gas presumption, were associated with the 
claims folder after the January 1997 Board decision.  Thus, 
the evidence is new, bears directly and substantially upon 
the matter and issue, and is so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the claim.  Consequently, it is new and material 
within the meaning of 38 C.F.R.  § 3.156(a) (as in effect 
prior to August 29, 2001).  Therefore, the claim of service 
connection for a skin disorder is reopened.  38 U.S.C.A. 
§ 5108.  

The Board observes that the RO has previously addressed the 
claim on the merits throughout the entire appeal, so that the 
Board may also do so without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
addition, it is noted that the veteran has had ample 
opportunity to address the merits of the claim, and in fact 
has requested several times that the Board proceed to 
promptly adjudicate his claim.  Finally, although the RO has 
not considered whether there was new and material evidence to 
reopen the claim, the claim has been reopened, such that the 
outcome of the new and material evidence issue is entirely 
positive for the veteran with no prejudice to him.   
   
Legal Criteria for Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534, slip op. at 5 (Vet. App. 
June 15, 2007 ).   
  
Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors).

In addition, exposure to certain specified vesicant agents 
during active military service, together with the subsequent 
development of certain diseases, is sufficient to establish 
presumptive service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); and (3) 
full-body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).  

Service connection will not be established under 38 C.F.R. 
§ 3.316 if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316(b).  

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran may 
still establish service connection by proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Establishment of service connection on a direct basis 
requires competent medical evidence relating a claimed 
disability to mustard gas exposure during the veteran's 
period of active service.  

The M21-1MR Manual indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a point of contact at the VA Central 
Office Rating Procedures Staff where regional office staff 
can go to ascertain if the veteran's name appears on any of 
the lists.  See M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section F, Topic 22.

Presumptive Service Connection Analysis

The veteran states that he was exposed to mustard gas and 
Lewisite while he was assigned to the 76th Troop Carrier 
Squadron, 435th Troop Carrier Group while stationed in 
England.  He contends that he completed a 24-hour course in 
Gas Defense during which he had a mustard gas patch test on 
his arm.  He indicates that due to the patch test, he had a 
lesion and rashes for 6 months.  The veteran also asserts 
that during this training course he was placed in a gas 
chamber on 2 occasions during which he claims full-body 
exposure to Lewisite.  He alleges further exposure to 
Lewisite in gas chambers on 3-4 other occasions.  See 
generally veteran's statements dated November 1994, May 1998, 
and June 2006.    

In support of his assertions, the veteran has submitted a 
service personnel record (SPR) that confirms that the veteran 
underwent a 24 hour Gas Defense Course while assigned to the 
435th Troop Carrier Group.  Included with the record is a 
Chemical Warfare Pocket Reference Card.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  With regard to a current skin 
disorder, a VA skin examination conducted in April 2007 
reveals diagnoses of squamous cell skin cancer and actinic 
keratoses.  In addition, private medical records from the 
1990s reveal treatment for squamous and basal cell carcinoma.  

As to a current respiratory disorder, an April 2007 VA 
examiner diagnosed the veteran with chronic obstructive 
pulmonary disease (COPD).  In addition, VA examinations 
conducted in April 1994 and May 1999 and private medical 
records from the 1990s diagnosed the veteran with chronic 
bronchitis and emphysema.  

As to a current eye disorder, VA examinations conducted in 
April 2007 and April 1994, and also a VA treatment note dated 
in May 1999, document various diagnoses of blepharitis, 
pseudophakia, age-related macular degeneration, cataracts, a 
capsule opacity on the left eye, refractive error, and dry-
eye syndrome.  

Initially, the Board observes that the veteran's actinic 
keratoses and many of his eye conditions are not specified 
disorders for purposes of presumptive service connection due 
to exposure to mustard gas or similar vesicant agents in 
service.  38 C.F.R. § 3.316(a).  Therefore, the presumption 
is not for application for these disorders. Id. 

However, the veteran's squamous cell skin cancer, COPD, 
chronic bronchitis, emphysema, and capsule opacity on the 
left eye are specified disorders for purposes of presumptive 
service connection on the basis of full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service.  38 C.F.R. § 3.316(a)(1)- (2).  The matter for 
determination, then, is whether the veteran experienced full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service.  That is, whether the 
veteran's entire body was exposed to mustard agents or 
Lewisite as opposed to a patch whereby only a drop of mustard 
agent or Lewisite was placed on one or more locations of the 
skin.  

After a comprehensive review of the evidence of record, the 
Board finds that the evidence does not confirm full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service.  In this regard, as this claim has 
been pending for over a decade, the VA has undertaken 
extensive development in this case in order to confirm 
whether the veteran was subject to full-body exposure of a 
vesicant agent during service.               

Specifically, the only documented evidence of any gas 
exposure for the veteran comes from the SPR that confirms 
that the veteran underwent a 24 hour Gas Defense Course while 
assigned to the 435th Troop Carrier Group.  Service medical 
records (SMRs) are negative for any evidence of full-body 
exposure of a vesicant agent or subsequent treatment for eye, 
respiratory, or skin disorders.  The National Personnel 
Records Center (NPRC) indicated in March 2004 that all 
available SMRs had been associated with the claims folder.  
The veteran's military occupational specialties were listed 
as a parachute rigger and repairman.  There is no evidence or 
allegation that the veteran transported mustard gas or other 
chemical warfare agents during his World War II service.  In 
any event, at the video hearing, the veteran conceded that he 
did not seek treatment for any of these disorders during 
military service.

In December 1998, the U.S. Army Soldier Biological and 
Chemical Command (USASBCC) responded that mustard gas agent 
was not used during the gas chamber exercises that the 
veteran referred to.  Tear gas and chlorine are the agents 
used for all gas chamber training.  There was no mention of 
Lewisite, as the veteran contends.  None of the installations 
the veteran was present at during service was a testing sight 
for mustard gas.  The reference the veteran made to mustard 
agent being put on his arm was part of a training exercise, 
not testing.  It was noted that field training exercises may 
have been conducted using simulated mustard agent, MR.  
Although MR presents the same viscosity as mustard agent, it 
was non-toxic.  

In February 1999, the U.S. Army Center for Health Promotion 
and Preventive Medicine (USACHPPM) informed the RO that 
although it was highly likely that the veteran's single 
training exposure to mustard gas (a few drops of liquid 
mustard on the arm) occurred, this did not entail full-body 
exposure, as is required for entitlement to the presumption.  
The training exposure was very limited and occurs only once 
in a soldier's career.  As to the alleged Lewisite exposure 
in a gas chamber, the representative from USACHPPM reiterated 
that only tear gas and possibly chlorine gas were used in 
conjunction with gas chamber training exercises.  Further, 
the representative stated that if the veteran had been a 
chemical agent casualty because of his training exposure, 
medical intervention during service would have been required.  

In February 1999 and January 2003, Defense Manpower Data 
Center (DMDC) responded that it maintains a database of 
confirmed or possible World War II exposures to mustard gas 
and Lewisite, but that the veteran's name was not located in 
the database.  There was no record of mustard gas chamber 
tests or field tests at the locations where the veteran was 
assigned.  Although the veteran's participation in chemical 
warfare defense training was standard, research does not show 
a causal relationship between these training exercises and 
adverse health conditions (to include mustard sensitivity 
tests of placing a few drops of liquid mustard gas on the 
soldier's arm).   

After the July 2003 Board remand, the RO attempted further 
development to confirm the veteran's alleged full-body 
exposure, but without any success.  No Department of Defense 
organization had any evidence linking the veteran to full-
body mustard gas testing.   

In April 2006, U.S. Army Research, Development and 
Engineering Command (RDECOM) indicated that it had no 
information related to the veteran.  In an April 2006 E-mail, 
an Air Force historian indicated that after researching unit 
histories near Welford, England where the veteran was 
stationed, he could find no information on mustard gas 
training.  Finally, in a March 2006 E-mail, the RO's point of 
contact for mustard gas cases stated that the veteran was not 
on a Department of Defense database of participants for 
mustard gas testing. 

In light of the above discussion, the Board finds no evidence 
that corroborates the allegations from the veteran as to 
full-body exposure to mustard gas or other vesicant agent in 
service.  In fact, there is strong evidence against full-body 
exposure.  As such, the criteria for presumptive service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met.

As to his respiratory disorder claim, the Board adds that 
there is affirmative evidence showing that the veteran's 
nonservice-related tobacco habit was a supervening event that 
led to his COPD and chronic bronchitis.  See VA examinations 
dated April 1994 and May 1999.  The examiners noted that the 
veteran smoked on and off from 1939 to 1989.    

As to the one-year presumption for certain chronic diseases, 
although there is current evidence of skin cancer, there is 
no evidence of skin cancer within the first year after the 
veteran's discharge from service.   In fact, per a November 
1994 statement, the veteran indicated that the first 
treatment for skin cancer was in 1969, many years after 
discharge from service.  Therefore, the presumption of in-
service incurrence for malignant tumors is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).

Direct Service Connection Analysis

Having ruled out service connection on a presumptive basis, 
the Board must also consider service connection for eye, 
skin, and respiratory disorders on a direct basis.  Combee, 
34 F.3d at 1043.

As noted above, SMRs are negative for any complaint, 
treatment, or diagnosis of eye, respiratory, or skin 
disorders.  The veteran's September 1945 discharge 
examination was negative for any eye, respiratory, or skin 
disease or condition.  The veteran never reported any medical 
problems related to mustard gas exposure.  Simply stated, the 
SMRs fail to indicate the disorders at issue.

The Board acknowledges bilateral myopia was noted during 
service (post-service it was noted as refractive error per an 
April 1994 VA eye examination).  In this regard, congenital 
or developmental defects, including refractive errors of the 
eyes, are not "diseases or injuries" within the meaning of 
applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 
4.9.  Myopia is considered a form of refractive error.  See 
VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iv, Chapter 4, Section B, Topic 10.  As such, there is a lack 
of entitlement under the law to service connection for 
refractive error of the eye.    

Post-service, the veteran indicates that he first experienced 
skin cancer in 1969, approximately 24 years after discharge 
from service.  Private "Friendly Hills" treatment records 
first show treatment for a skin disorder in April 1981.  
Post-service, the veteran reports difficulty with his vision 
immediately after service, but the first evidence of 
treatment for an eye condition was from 1987 for cataract 
removal from Dr. R.C., decades after discharge.  Post-
service, the veteran reports problems with bronchitis since 
1959, approximately 14 years after discharge.  Aside from 
treatment for acute pneumonia in the early 1980s, the first 
medical evidence of current emphysema, COPD, or chronic 
bronchitis is from Alley Imaging Center X-rays in 1991, over 
40 years after discharge from service.    

Overall, the evidence of record shows that the first 
complaint or treatment for any of the disorders on appeal 
occurred many years after service.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Therefore, service connection may not 
be established based on chronicity in service or post-service 
continuity of symptomatology for any of these disorders seen 
in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  

Moreover, the competent evidence of record provides evidence 
against a finding of a nexus between the veteran's current 
eye, skin, and respiratory disorders and his period of active 
service, including any exposure to mustard gas or related 
vesicant agents.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Specifically, as to his eye disorder claim, the April 2007 VA 
eye examiner opined that none of the veteran's current eye 
disorders were related to mustard gas exposure.  In addition, 
in May 1999, a VA ophthalmologist notes that the veteran has 
various eye disorders that are "not likely related to 
mustard gas exposure."  In addition, "age-related" macular 
degeneration was noted.  In fact, the veteran reported to 
this ophthalmologist that he noticed a decrease in visual 
acuity in 1986, prior to cataract surgery.  In this regard, 
this particular statement by the veteran is not consistent 
with previous statements indicating difficulty with vision 
much earlier than 1986.  

As to his skin and respiratory disorder claims, the April 
2007 examiner opined that the veteran's current COPD and skin 
cancers were much more likely unrelated to any potential gas 
exposure.  The examiner explained that in order to develop 
these conditions, the veteran would have required "fairly 
significant" exposure to mustard gas.  The examiner stated 
that although the small amount of mustard gas on the skin 
that the veteran reported may have caused a small local 
reaction, a larger amount of mustard gas exposure would be 
shown by further documentation and a "greater systemic 
response."  In addition, as discussed earlier, prior VA 
examiners in April 1994 and May 1999 indicated that the 
veteran's current respiratory problems were probably 
associated with his history of smoking.  
 
The Board acknowledges the veteran's contention at the March 
2000 video hearing that a VA physician, Dr. J.A., told the 
veteran that his skin cancer was related to mustard gas 
exposure during service per a May 1999 opinion.  In this 
regard, although Dr. J.A. did examine the veteran in May 
1999, there is mention of a connection between his current 
skin cancer and mustard gas exposure.  In any event, the 
veteran is not competent to relate what a doctor purportedly 
stated to him concerning a medical diagnosis.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).
  
Overall, the Board finds that the above negative opinions of 
record are entitled to great probative weight.  There are no 
contrary, competent medical opinions of record.  These 
opinions are generally thorough, and are supported by the 
service and post-service medical evidence of record.  
Furthermore, the 2007 opinions are all based on a thorough 
review of the claims folder.

With regard to the veteran's lay contentions that his current 
disorders are related to mustard gas exposure during his 
service, the veteran is not competent to offer a diagnosis or 
an opinion as to medical etiology.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  In any event, the Board finds that the 
veteran's contentions are outweighed by the service and post-
service treatment records, which provide no connection 
between his current disorders and alleged mustard gas 
exposure.  See generally Barr v. Nicholson, No. 06-2762 (U.S. 
Vet. App. Apr. 13, 2007).  Simply put, the veteran's lay 
contentions are not consistent with the other evidence of 
record, and are outweighed by this evidence.              

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for eye, skin, and 
respiratory disorders, on a direct and presumptive basis, and 
to include as due to exposure to mustard gas in service.  38 
U.S.C.A. § 5107(b).  The appeal is denied.


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated May 2006.  This 
letter effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, although the VCAA letter was rather inaccurate 
it its description of the new and material evidence issue on 
appeal per the holding of Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Board finds no prejudice to the veteran as the 
Board has reopened the skin disorder claim and considered it 
on the merits.  Simply put, the Board declines to remand for 
VCAA notice in connection with new and material evidence when 
there is no indication that doing so would yield any benefit 
for the veteran, as the claim was reopened.  Bernard, 4 Vet. 
App. at 392-94; Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991).  

With regard to additional first element notice, the May 2006 
letter from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.      

Further, with regard to the other elements of notice, the 
adverse determinations on appeal were issued in September 
1994 and September 1999, prior to the enactment of the VCAA, 
such that providing VCAA notice prior to the original rating 
decision was impossible.  Pelegrini, 18 Vet. App. at 120.  

Nonetheless, most recently, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  In 
other words, any error in the timing of VCAA notice or the 
content of the four elements of VCAA notice is presumed 
prejudicial, and the VA has the burden of rebutting this 
presumption by showing that the error was not prejudicial to 
the veteran in that it does not affect the essential fairness 
of the adjudication.  To do this, the VA must demonstrate: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  

The Board finds that the presumption of prejudice due to the 
timing error for all four elements of VCAA notice has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence, 
hearing testimony, newspaper articles, personal statements, a 
SPR, and duplicates of other important records clearly 
showing actual knowledge of the evidence required to prove 
his claims.  In addition, the actual VCAA notice provided by 
the VA is clear and pertinent to the veteran's contentions, 
such that a reasonable person could understand what was 
required to prove the claims.  Overall, even though the VA, 
under Sanders, may have erred by relying on a post-decisional 
document to conclude that adequate VCAA notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, certain VA treatment records, private 
records as identified and authorized by the veteran, and 
relevant VA examinations and opinions.  A hearing was 
scheduled for the veteran, and the case was remanded several 
times to assist the veteran.  The NPRC indicated that there 
were no further SMRs available.  In a June 2007 statement, 
the veteran stated there was no additional evidence to 
submit.  In fact, on several occasions, the veteran 
emphasized the length of time of the pending appeal, and 
requested prompt adjudication by the Board.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
January 1997 and July 2003 remands.  The VA undertook 
extensive efforts upon remands by the Court and the Board to 
attempt to confirm any full-body exposure to  nitrogen or 
sulfur mustard or Lewisite during the veteran's active 
military service.  The Board is therefore satisfied that the 
RO has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.   

  


ORDER

As new and material evidence has been received, the claim for 
service connection for a skin disorder as a residual of 
mustard gas exposure is reopened.
  
Service connection for a skin disorder as a residual of 
mustard gas exposure is denied.   

Service connection for a respiratory disorder as a residual 
of mustard gas exposure is denied.   

Service connection for an eye disorder as a residual of 
mustard gas exposure is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


